         Case 1:20-cv-01580-RCL Document 25-2 Filed 06/19/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

 THE UNITED STATES OF AMERICA,

                         Plaintiff,
                                                   Civil Action No. 20-1580-RCL
 v.

 JOHN R. BOLTON,

                         Defendant.


      [PROPOSED] ORDER REGARDING DEFENDANT’S MOTION FOR ACCESS TO
                    CLASSIFIED HEARING AND MATERIALS

        Before this Court is Defendant’s motion for access to classified hearing and materials.

Upon consideration of the motion, the briefing in support and opposition to the motion, and all

other parts of the record, Defendant’s motion is GRANTED. Defendant and his counsel, Charles

J. Cooper and Michael W. Kirk, shall be permitted to review the Government’s classified

submissions to this Court under the same procedures governing this Court’s review of those

documents, and Defendant and his aforementioned counsel shall be permitted to participate in any

classified hearings in this case.



Dated:_______________                            ____________________________
                                                  HONORABLE ROYCE C. LAMBERTH
                                                  United States District Court Judge
